DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-6, and 10 have been amended; support for these amendments can be found in [0091]-[0092] and Figs. 8-10.
Claim 14 has been added; support for this claim can be found in [0091]-[0092] and Figs. 8-10.
Claims 1-14 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/19/2021, with respect to the Objection to the Specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
Applicant alleges that there is no apparent reason why one of ordinary skill in the art at the time of Applicant’s invention would have combined the teaching of Lee and Shimura to arrive at the claimed invention because Lee teaches cooling air being 
However, the examiner used the heat pipes of Shimura to block only two of the channels of the cell barrier of Lee, and the blocking of only two channels to include heat pipes of Shimura would not destroy the heat dissipation function of the cell barrier of Lee. This modification would recognize that it would add a second type of cooling which one of ordinary skill in the art would find advantageous. 
Applicant alleges the combination of Lee and Shimura does not read on the limitation “an insertion plate inserted into the module to be located between a unit cell of the unit cells and a spacer of the spacers”.
However, the examiner points out that one of ordinary skill in the art would recognize that in the combination of Lee modified by Shimura, the heat pipe of Shimura would necessarily be located between any one of the unit cells and any one of the spacers (further shown in the annotated diagram of Lee Fig. 1 below) regardless of which spacer it is inserted into, since there is no requirement in the claims that the spacer and unit cell have any specific position with respect to one other, e.g. adjacent.


    PNG
    media_image1.png
    723
    884
    media_image1.png
    Greyscale

Annotated Diagram of Lee Figure 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2007/0031728 A1) in view of Shimura et al (US 2013/0216888 A1). 
claim 1, 5, 13, and 14, Lee discloses a battery module (10 in Fig. 1) including a housing (20 in Fig. 1) in which two cell assemblies (11 in Fig. 1) each with a plurality of unit cells (12 in Fig. 1) are mounted ([0057]). Lee discloses cell barriers (13 in Fig. 1) are provided between the neighboring unit cells (12) and each cell barrier has channels (14 in Fig. 1) which are holes that penetrate through the entire barrier to circulate temperature control air through the battery module ([0062], [0063]). Lee further discloses an air passage formed at the center of the housing (23 in Fig. 1) which has an inlet hole (21 in Fig. 1), and two air passages formed at both sides of the housing (24 in Fig. 1) which have air outlet holes (22 in Fig. 1) to circulate temperature control air through the battery module ([0065]).
Lee discloses the battery module (10) can be a blower-type where the temperature control air is forcefully blown to the inside of the housing (20) through an inlet hole (21) formed at the air passage at the center of the housing (23, [0019], [0066]). Lee discloses that, to dissipate the heat generated from the respective unit cells (12, [0064]), the temperature control air is blown through the inlet hole (21), through the air passage at the center of the housing (23), through the channels (14) of the cell barriers (13), through the air passages at the side of the housing (24), and finally out into the atmosphere ([0063], [0066]).  It should be noted that since there is a disclosing of air being forcefully blown into the battery module, a blower-type fan is present at the inlet hole. 
However, Lee fails to disclose a plurality of heat dissipation members in the module and extending from the inside to the outside of the module.
Shimura teaches a battery temperature regulation system (10 in Fig. 1) provided with two heat pipes (11 in Fig. 1 and 12) and a fin (13 in Fig. 1 and 12, [0050]). Shimura teaches that the heat pipes (11) are a metal having good thermal conductivity and is arranged horizontally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the battery temperature regulation system of Shimura within the battery module of Lee and create a modification in which the two heat pipes of Shimura would be inserted through two of the channels of Lee so that the battery temperature regulation system extended from the inside to the outside of the battery module. This modification would be made with the expectation that the heat generated from the unit cells would be not only dissipated through the heat pipes and the fins of the battery temperature regulation system, but also the air flowing through the channels in which the battery temperature regulation system is not inserted would further dissipate heat from the unit cells. 
Regarding the limitation “an insertion plate inserted into the module to be located between a unit cell of the unit cells and a spacer of the spacers”, see response to arguments.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2007/0031728 A1) in view of Shimura et al (US 2013/0216888 A1) as applied to Claim 1, and further in view of Murakami et al (US 2017/0301964 A1).
Regarding claim 2, modified Lee discloses the requirements of Claim 1 as set forth above. Lee discloses a battery temperature regulation system provided within the channels of the cell barriers of the battery module. The battery temperature regulation system includes 
Murakami teaches a heat dissipating holder (2 in Fig. 1) in which battery cells (1 in Fig. 1) are disposed at fixed positions ([0066]). The heat dissipation holder (2) has a holder body (3 in Fig. 1) made from aluminum or an aluminum alloy ([0066], [0067]) and a thermally-conductive insulating rubber (4 in Fig. 1) that is either a silicon-based, fluorine-based rubber-like or rubbery elastic body ([0070]). The thermally-conductive insulating rubber (4) has a high heat resistance, therefore, it does not become deformed or degraded even in the state where battery cells (1) are at a high temperature, and effectively conducts the heat generated in battery cells (1) to holder body (3, [0070]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the silicon-based thermally-conductive insulating rubber of Murakami to utilize on the heat pipes of the battery temperature regulation system of Lee with the expectation that the thermal conductivity of the heat pipe would be increased without deformation of the heat pipe so a greater cooling efficiency of the battery module could be achieved.  

Regarding claims 3 and 4, modified Lee discloses the requirements of Claim 2 as set forth above. Lee discloses the two heat pipes of the battery temperature regulation system are made of a thermally-conductive metal covered with a silicon-based thermally conductive insulating rubber and inserted into channels of the cell barriers of the battery module. It . 

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2007/0031728 A1) in view of Shimura et al (US 2013/0216888 A1) as applied to Claim 5, and further in view of Noh (US 2015/0024253 A1).
Regarding claim 6, modified Lee discloses the requirements of Claim 5 as set forth above. Lee discloses a housing that mounts two cell assemblies, an air passage formed at the center of the housing, an air passage formed at both sides of the housing, cell barriers between the individual unit cells, and channels in the cell barriers in which a heat fin can extend through.
However, Lee fails to disclose that the housing includes a pair of side plates covering the unit cell surfaces facing each other and that the side plates comprise a plurality of heat dissipation holes corresponding to the plurality of channels of the cell barrier.
Noh teaches a battery pack including a plurality of battery cells (10 in Fig. 1) surrounded by a pair of side plates (140 in Fig 1) coupled to end plates (150 in Fig. 1, [0016], [0039]). Noh further teaches a spacer (50 in Fig. 1) formed of an insulating material interposed between adjacent battery cells (10, [0044]) that has heat dissipation holes (50’ in Fig. 1) formed through the spacer ([0045]). Noh further teaches the side plate (140 in Fig. 1) is assembled to cover the side of the spacer (50) and also includes a heat dissipation hole (140’ in Fig. 1) that is formed through the side plate (140, [0045]). Noh further teaches the heat 
Noh teaches the end plates (150) are configured to connect and pack a group of battery cells (10) into one unit and suppress the thermal expansion of the battery cells (10) thereby preventing degradation in the electrical characteristics of the battery cells (10, [0049]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have utilized the side plates and end plates of Noh to mount the cell assemblies within the housing of Lee to provide a housing that includes one side plate corresponding to the surface of the cell assembly that faces the air passage at the center of the housing, one side plate corresponding to the surface of the cell assembly that faces the air passage at the side of the housing, and end plates on each end of the cell assembly. This modification would be made with the expectation that cell assemblies would be able to continue dissipating the heat generated from the unit cells from the battery module while preventing electrical degradation of the unit cells. 

Regarding claim 7, modified Lee discloses the requirements of claim 6 as set forth above. Lee discloses a battery temperature regulation system including a heat pipe and a fin that can be arranged within the channels of the cell barriers provided between neighboring unit cells, and heat dissipation holes of the side plates within the housing corresponding to the channels of the cell barriers. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the battery temperature regulation system would be able to be inserted through the heat dissipation holes of the side plates that corresponding to 

Regarding claim 8, modified Lee discloses the requirements of claim 6 as set forth above. Lee discloses a housing for each of the two individual cell assemblies with side plates including heat dissipation holes that correspond to the channels of the cell barriers within the cell assemblies. Lee further discloses an air passage formed at the center of both of the cell assemblies and a side plate corresponding to the surface of the cell assembly that faces the air passage at the center of the housing, and therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the air passage is positioned adjacent to one of the side plates of each individual cell assembly.

Regarding claim 9 and 11, modified Lee discloses the requirements of claim 8 as set forth above. Lee discloses a housing that includes one side plate corresponding to the surface of a cell assembly that faces an air passage at the center of the housing and one side plate corresponding to a surface of the cell assembly that faces an air passage at the side of the housing. Lee further discloses the side plates include heat dissipation holes that correspond to the channels of the cell barriers within the cell assemblies. Lee further discloses that a battery temperature regulation system with a heat pipe and fin can be inserted through the heat dissipation holes of the side plates and the channels of the cell barrier. 
While Lee does not explicitly state the battery temperature regulation system is inserted into the module through the heat dissipation holes of the side plate positioned opposite to the air passage or the battery temperature regulation system is inserted into the module through 

Regarding claim 12, modified Lee discloses the requirements of claim 11 as set forth above. Lee discloses a housing that includes one side plate corresponding to the surface of a cell assembly that faces an air passage at the center of the housing and one side plate corresponding to a surface of the cell assembly that faces an air passage at the side of the housing. Lee further discloses the side plates include heat dissipation holes that correspond to the channels of the cell barriers within the cell assemblies. Lee discloses in-flowing temperature control air is blown into an inlet hole and through the air passage at the center of the housing, through the cell barriers of the cell assemblies, through the air passages at the side of the housing and out the outlet hole into the atmosphere. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the air passage at the center of the housing consists of a single elongated hole in which the temperature control air travels within to further travel through the heat dissipation holes of .

Allowable Subject Matter
Claim 10 is allowable.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, alone or in combination, teach, suggest, or render obvious the invention of Claim 10.
Independent Claim 10 states “the duct includes a plurality of dissipation holes corresponding to the dissipation holes of the side plate”, however Lee discloses an air passage which consists of a single elongated hole in which the temperature control air travels within. Lee further discloses one side plate corresponding to the surface of the cell assembly that faces the air passage at the center of the housing with heat dissipation holes that correspond to the channels of the cell barriers in which the battery temperature regulation system is placed within. 
Further, the examiner notes Hwang (US 2014/0308559 A1).
Hwang teaches a battery cooling system including a battery (50 in Fig. 5) having a plurality of cell module assemblies (52 in Fig. 5, [0045]) Hwang further teaches the battery cooling-unit includes an introduction duct (62 in Fig. 5) to guide cool external air into the battery (50), an internal discharge duct (64 in Fig. 5) to guide the air having passed through the CMAs (52) such that the air is discharged from the battery, and an external discharge duct (66 in Fig. 5) connected to the internal discharge duct (64 in Fig. 5) and provided with the suction fan (68 in Fig. 5, [0046]).
However, one of ordinary skill in the art before the effective filing date of the claimed invention would not find the teaching of an air passage, or duct, with its own housing in which a plurality of dissipation holes corresponding to the dissipation holes of the side plate useful in the prior art cited because it would be adding unnecessary structure and size. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729